Name: 93/207/EEC: Commission Decision of 16 March 1993 approving the Spanish programme of agricultural income aid for farmers in Castile-Leon
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  farming systems;  regions of EU Member States;  cooperation policy
 Date Published: 1993-04-08

 Avis juridique important|31993D020793/207/EEC: Commission Decision of 16 March 1993 approving the Spanish programme of agricultural income aid for farmers in Castile-Leon Official Journal L 088 , 08/04/1993 P. 0048 - 0048 Finnish special edition: Chapter 3 Volume 49 P. 0105 Swedish special edition: Chapter 3 Volume 49 P. 0105 COMMISSION DECISION of 16 March 1993 approving the Spanish programme of agricultural income aid for farmers in Castile-Leon(93/207/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (3) thereof, Whereas on 4 December 1992 the Spanish authorities notified the Commission of their intention to introduce a programme of agricultural income aid for farmers in Castile-Leon; whereas additional information concerning this programme was received by the Commission from the Spanish authorities on 20 January and 29 January 1993; Whereas the measures provided for in this Decision are in accordance with the provisions of Regulation (EEC) No 768/89 and the detailed rules for their application, and particularly with the aims of the second subparagraph of Article 1 (2) of the said Regulation; Whereas the Management Committee for Agricultural Income Aids was consulted on 22 February 1993 on the measures provided for in this Decision; Whereas the EAGGF Committee was consulted on 23 February 1993 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in Castile-Leon, notified to the Commission by the Spanish authorities on 4 December 1992, is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: /* Tables: see OJ */ Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 110, 1. 5. 1991, p. 72.